 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                       No. 2:08-cr-0454-JAM-EFB P
12                      Respondent,
13           v.                                       ORDER
14    MANUEL HERRERA-OSORNIO,
15                      Movant.
16

17          On October 29, 2018, movant requested the appointment of a Spanish-speaking attorney,

18   which the government does not oppose. ECF Nos. 311, 313. The court has determined that the

19   interests of justice may require appointment of counsel. See 18 U.S.C. § 3006A(a)(2)(B); see

20   also Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983); United States v. Duarte-Higareda, 68

21   F.3d 369, 370 (9th Cir. 1995).

22          Accordingly, IT IS HEREBY ORDERED that:

23          1.     Movant’s motion for a Spanish-speaking attorney (ECF No. 311) is granted.

24          2.     The Federal Defender is appointed to represent movant.

25          3.     The Clerk of Court is directed to serve a copy of this order on

26   zzCAEml_Appointments_Habeas@FD.org.

27          4.     A Status Conference is now set before the undersigned on December 4, 2018 at

28   10:00 a.m. in Courtroom No. 8.
                                                      1
 1          5.     Not later than November 27, 2018, the parties shall file status reports addressing
 2   whether any active post-conviction collateral claims remain.
 3   DATED: November 7, 2018.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
